DETAILED ACTION
Claims 16-30 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 6, 2022.
Applicant’s election without traverse of Group I (claims 16-27) in the reply filed on April 6, 2022 is acknowledged.

Claim Objections
Claims 16, 25 are objected to because of the following informalities:  Applicant appears to have misspelled “metacrylic”. The Examiner believes the polymer is “methacrylic acid”.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: Applicant appears to have misspelled “metacrylic”. The Examiner believes the polymer is “methacrylic acid”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over REICHARDT et al (U.S. Patent Application Publication 2014/0011361) in view of SCHROEDER et al (U.S. Patent 6,821,897).
With regards to claim 16, Reichardt discloses a chemical-mechanical polishing (CMP) composition comprising: (A) at least one inorganic abrasive particle (Paragraphs [0038]-[0039]); (B) at least one chelating agent selected from carboxylic acids (Paragraphs [0129]-[0131]); (C) at least one corrosion inhibitor selected from unsubstituted or substituted triazoles (Paragraphs [0127]-[0128]); (D) at least one non-ionic surfactant comprising at least one polyoxyalkylene group (Paragraphs [0073]-[0105]); (F) at least one carbonate or hydrogen carbonate (Paragraphs [0107]-[0114]);  (G) at least one oxidizing agent selected from the group consisting of organic peroxides, inorganic peroxides, persulfates, iodates, periodic acids, periodates, permanganates, perchloric acids, perchlorates, bromic acids and bromates (Paragraphs [0125]-[0126]); and (H) an aqueous medium (Paragraphs [0178]-[0179]).
Reichardt does not explicitly disclose wherein the composition comprises (E) at least one pad-cleaning agent selected from polymers and co-polymers of acrylic acid, methacrylic acid and maleic acid.
Schroeder discloses a chemical mechanical polishing composition comprising a polymeric complexing agent wherein the polymeric complexing agent is selected from copolymers including polyacrylic acid, maleic acid and methacrylic acid (Col. 7 line 35 – Col. 9 lines 40) which renders obvious (E) at least one pad-cleaning agent selected from polymers and co-polymers of acrylic acid, methacrylic acid and maleic acid.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Reichardt to include the polymeric complex agent (pad cleaning agent) as rendered obvious by Schroeder because the reference of Schroeder teaches that the polymeric complexing agent interacts with the surface to be polished and modifies the surface for removal (Col. 7 lines 54-60) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the polymeric complexing agent (pad cleaning agent) as rendered obvious by Reichardt. MPEP 2143D
With regards to claim 17, the modified teachings of Reichardt renders obvious wherein the at least one inorganic abrasive particle (A) is selected from the group consisting of metal oxides, metal nitrides, metal carbides, silicides, borides, ceramics, diamond, organic hybrid particles, inorganic hybrid particles and silica (Reichardt Paragraphs [0057]-[0068]).
With regards to claim 18, the modified teachings of Reichardt renders obvious wherein the concentration of the at least one inorganic abrasive particle (A) is in the range of from about 0.002- 10 w wt% (Reichardt Paragraph [0046]) which renders obvious Applicant’s claimed amount of  ≥0.01 wt.% to ≤10 wt.%, based on the total weight of the chemical-mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 19, the modified teachings of Reichardt renders obvious wherein the carboxylic acids are selected from the group consisting of dicarboxylic acids and tricarboxylic acids (Reichardt Paragraph [0131]).
With regards to claim 20, the modified teachings of Reichardt renders obvious wherein the concentration of the at least one chelating agent (B) is in the range of from 0.001-10 wt% (Reichardt Paragraph [0130]) which renders obvious Applicant’s claimed amount of ≥ 0.001 wt% to ≤ 2.5 wt% based on the total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 21, the modified teachings of Reichardt renders obvious wherein the triazoles are selected from the group consisting of unsubstituted benzotriazoles, substituted benzotriazoles, unsubstituted 1,2,3-triazoles, substituted 1,2,3-triazoles, unsubstituted 1,2,4- triazoles and substituted 1,2,4-triazoles (Reichardt Paragraphs [0127]).
With regards to claim 22, the modified teachings of Reichardt renders obvious wherein the concentration of the at least one corrosion inhibitor (C) is in the range of 0.0001-10 wt% (Reichardt Paragraph [0128]) which renders obvious Applicant’s amount of ≥ 0.001 wt% to ≤ 1 wt% of the total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 23, the modified teachings of Reichardt renders obvious wherein the concentration of the non-ionic surfactant comprises at least one polyoxyalkylene group (D) is in the range of 0.00001-10 wt% (Reichardt Paragraph [0104]) is in the range of ≥ 0.01 wt% to ≤ 10 wt% based on the weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 24, the modified teachings of Reichardt renders obvious wherein the at least one pad cleaning agent (polymer complexing agent) is selected from poly (acrylic acid-co-maleic acid) copolymers (Schroeder Col. 8 lines 23-25).
With regards to claim 25, the modified teachings of Reichardt renders obvious wherein the polymers and co-polymers of acrylic acid, methacrylic acid and maleic acid have a number average molecular weight is in the range of 5,000- 500, 000 g/mol (Schroeder Col. 9 lines 20-27) which overlaps Applicant’s claimed amount of a range of ≥ 500 g/mol to ≤ 10000 g/mol. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 26, the modified teachings of Reichardt renders obvious wherein the concentration of the pad cleaning agent (polymeric complexing agent) is in the range of 0.01 – 5 wt% (Schroeder Col. 9 lines 28-39) which renders obvious Applicant’s claimed amount of ≥ 0.001 wt% to ≤ 1 wt% based on the total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 27, the modified teachings of Reichardt renders obvious wherein the pH of the chemical mechanical polishing composition is in the range of from 6-14 (Reichardt Paragraph [0148]) which renders obvious Applicant’s claimed range of from 8 to 11. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713